Case 0:19-cv-62430-UU Document 15-1 Entered on FLSD Docket 12/12/2019 Page 1 of 6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Agueda Perez-Diaz taken on 12/9/2019

 

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CIVIL ACTION NO. 0:19cv62430

CARLY BITTLINGMEYER,
Plaintiff,
vs.

AFFORDABLE DENTISTRY OF SOUTH
FLORIDA CORP.,

Defendant.

 

EMPIRE LEGAL REPORTING

110 Southeast 6th Street, Suite 1700
Fort Lauderdale, Florida 33301
Monday, December 9, 2019

3:00 p.m. - 3:05 p.m.

STATEMENT ON THE RECORD
RE:

DEPOSITION OF AGUEDA PEREZ-DIAZ

Reported By:

Karen B. Patlak

 

 

 

Empire Legal Reporting (954) 241-1010 Page: 1
Case 0:19-cv-62430-UU Document 15-1 Entered on FLSD Docket 12/12/2019 Page 2 of 6

Agueda Perez-Diaz taken on 12/9/2019

 

1 APPEARANCES:

THE LAW OFFICES OF JIBRAEL S. HINDI, by
3 JIBRAEL S. HINDI, Esquire
On behalf of the Plaintiff

ALSO PRESENT:

7 AGUEDA PEREZ-DIAZ

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Empire Legal Reporting (954) 241-1010 Page: 2
Case 0:19-cv-62430-UU Document 15-1 Entered on FLSD Docket 12/12/2019 Page 3 of 6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Agueda Perez-Diaz taken on 12/9/2019

 

 

MR. HINDI: My name is Jibrael Hindi.

Today is December 9th, 2019. At 2:00 p.m.
today we had a deposition scheduled via a subpoena duces
tecum for three parties. The first party was Affordable
Dentistry of South Florida Corp., the second party was
Agueda Perez-Diaz, and the third party was Eric Schuetz.
As of 3:00 p.m. today, two out of the three parties did
not present themselves.

MS. PEREZ-DIAZ: I'm two parties. No?

MR. HINDI: Eric Schuetz did not present
himself. Agueda Perez-Diaz did come into my office,
however refused to get on the record and conduct the
deposition. Ms. Perez-Diaz also stated that she was the
corporate rep for Affordable Dentistry of South Florida,
and Affordable Dentistry of South Florida also via
Ms. Perez-Diaz failed to commence the deposition.

I did get a phone call today from an attorney
confirming with me that they did not represent Affordable
Dentistry of South Florida or Ms. Perez-Diaz or Eric
Schuetz; however, they do represent them for a separate
matter.

Since two o'clock Ms. Perez-Diaz was given an
opportunity to obtain counsel because she refused to
testify under oath without counsel as to herself

personally or as to Affordable Dentistry of South

 

 

Empire Legal Reporting (954) 241-1010 Page: 3
Case 0:19-cv-62430-UU Document 15-1 Entered on FLSD Docket 12/12/2019 Page 4 of 6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Agueda Perez-Diaz taken on 12/9/2019

 

Florida. From my understanding the documents that were
requested under the subpoena were also not produced, and
to this date my office has not received any such
documents.

I have made Ms. Perez-Diaz aware of the
possible sanctions that may be implemented by the Court,
including those of contempt. I've also advised her that
Eric Schuetz and the corporation are also susceptible to
such sanctions and nonetheless all three parties have
failed to present themselves on the record for the
noticed depositions and production of documents that were
supposed to be had and taken place today.

For the record, Affordable Dentistry of South
Florida Corp. was served with this complaint on
October 4th, 2019. To date, no official response or
pleading has been filed by Affordable Dentistry of South
Florida. For the record, all subpoenas for production of
documents and for deposition that were supposed to be had
today were served on all three parties on December 3rd at
11:40 a.m.

As of today, no objection or any type of
communication regarding the appearance or production of
documents that were supposed to be had today has been
made to me personally or to anyone in my office.

Plaintiff will be moving for appropriate sanctions

 

 

Empire Legal Reporting (954) 241-1010 Page: 4

 
Case 0:19-cv-62430-UU Document 15-1 Entered on FLSD Docket 12/12/2019 Page 5 of 6

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Agueda Perez-Diaz taken on 12/9/2019

 

including, but not limited to an order of contempt by the
Court for all three parties.

Thank you. I appreciate it.

(Thereupon, the Statement on the Record was

concluded at 3:05 p.m.)

 

 

 

Empire Legal Reporting (954) 241-1010 Page: 5
Case 0:19-cv-62430-UU Document 15-1 Entered on FLSD Docket 12/12/2019 Page 6 of 6
Agueda Perez-Diaz taken on 12/9/2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

CERTIFICATION

STATE OF FLORIDA

COUNTY OF BROWARD

taken at said proceedings.

2019.

 

KAREN B. PATLAK
Court Reporter and Notary Public
in and for the State of Florida at Large
Commission #GG 251315

September 23, 2022

 

I, Karen B. Patlak, Shorthand Reporter and Notary
Public in and for the State of Florida at Large,
hereby certify that the foregoing proceedings were taken
before me at the date and place as stated in the caption
hereto on Page 1; that the foregoing computer-aided

transcription is a true record of my stenographic notes

WITNESS my hand this 9th day of December,

do

 

 

Empire Legal Reporting (954) 241-1010

Page: 6
